ON REHEARING
The defendants insist that we have made two material mis-statements or assumptions. We assumed that the property was bid in under the first execution by the execution creditor, whereas it is said that it was sold to one Dickerson. The statement was made in giving a history of the case, as we understood it at the time, but we attached no especial *637importance to the statement, nor is it shown in the petition for rehearing that it has any importance. If the difference between the fact, as it is claimed to be, and onr statement has any materiality, our statement is the more favorable to the defendant. • We assumed that the property was bid in by the creditor for all that he was willing to give. If it was sold to a third person, it was sold for more than he was willing to give.
THE SAME. We come now to another point which is of more importance, and demands a fuller consideration than we gave it. The original opinion proceeds upon the theory that the defendant, as execution creditor, took execution for only part of his decree, and is now attempting to sell the same property for the balance. On re-examination, we have to say that it appears to us that this theory is substantially correct. But a fuller statement of the facts should properly have been made. "While it is true that the execution sought to be enjoined was issued for a balance due on the decree for part of which execution had already been issued, and the property sold, yet it was issued upon a decree obtained in a different action. The execution creditor held two decrees; one obtained in the foreclosure of certain chattel mortgages, and the other obtained in the foreclosure of certain real estate mortgages. A certain claim purchased by the execution creditor from one Minnie E. Hardin was secured by mortgage upon both the personalty and realty, and the mortgage in each case constituted the last lien. His claim was recognized and provided for by decree in each foreclosure. But the personalty and realty were both exhausted by the' respective liens resting thereon. The real estate was sold under an execution issued for a pail; of the decree in the defendant’s favor. The execution sought to be enjoined is issued for the balance of his claim.
The original opinion holds that, where an execution creditor takes an execution for part of a decree, when he might, and should properly, have taken it for the whole, and sells *638real estate under it, he exhausts his remedy under that decree. The defendant contends that, whether that is correct or not, that is not his case, because he is not proceeding under the decree obtained in the real estate foreclosure, and under which the realty in question was sold, but under the decree obtained in the chattel mortgage foreclosure. He contends that he is within the rule in Barnes v. Cavanagh, 53 Iowa, 27, where it is held that successive sales may be made of the same property, under executions issued upon different judgments rendered upon different claims. But it is clear that the principle involved in the case at bar was not involved in that case. The defendant is seeking to sell, for indebtedness embraced in the real estate decree, under which the property has been once sold; and this is not the less true because the same indebtedness is embraced in a different decree, and the defendant has elected to take execution under that decree. We could not sustain the defendant, without attaching more importance to the form than to the substance of things, and sacrificing principle. So far as the question before us is concerned, we must treat the two decrees, so far as they are rendered for the same indebtedness, as identical. This indebtedness can be collected but once. While formally the execution was issued upon the decree rendered in the chattel mortgage foreclosure, it was issued just as esentially for the balance due on the decree in the real estate foreclosure, as if it had been issued formally upon that decree. If the execution is satisfied, both decrees become satisfied at once.
It is true that the balance remaining due on the decree in the chattel mortgage foreclosure appears to be a few dollars larger than the balance remaining due on the decree in the real estate foreclosure, the difference being the amount of certain insurance paid. Whether the property in question could be sold for that amount alone, we need not determine, as no such question is presented. We think that the original opinion is substantially correct, and the judgment is
Affirmed.